



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gough, 2017 ONCA 865

DATE: 20171109

DOCKET: C57386

Strathy C.J.O., Doherty J.A. and McCombs J. (
ad
    hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Justin Stewart Gough

Appellant

Howard L. Krongold, for the appellant

Jennifer McKee, for the respondent

Heard: November 8, 2017

On appeal from the conviction entered on October 3, 2012
    and the sentence imposed on March 5, 2012 by Justice Wolfram Tausendfreund of
    the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge clearly and correctly summarized the evidence and
    considered the applicable legal principles. We do not accept the appellants
    argument that the trial judge reversed the burden of proof requiring him to
    prove the identity of an alternative suspect.

[2]

The trial judges question if it was not the accused who fired the gun,
    who did? was simply rhetorical, asking himself whether the evidence was
    reasonably capable of supporting an inference other than the guilt of the
    appellant.

[3]

He found that there was no evidence before him to support such an
    inference. He concluded that the circumstantial evidence that he identified was
    sufficient to establish, beyond a reasonable doubt, that the appellant had
    possession of a firearm which he used to fire a shot into the complainants
    car.

[4]

In our view, there was ample evidence, identified by the trial judge, to
    support this conclusion.

[5]

The appeal is dismissed.


